 AMERICAN BRIDGE DIV. U.S. STEEL CORP.265American Bridge Division,United States Steel Corpo-rationandCarl C. Kessler.Case 21-CA-11394October 3, 1973DECISION AND ORDERBy MEMBERSFANNING, KENNEDY, AND PENELLO_On May 9, 1973, Administrative Law Judge FannieM. Boyls issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions' andthe General Counsel filed a brief in answer to theexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.2issue presented is whether Respondent maintained and en-forced an unlawfully broad no-distribution rule,in violationof Section 8(a)(1) of theAct. Afterthe conclusion of thehearing, counsel for the General Counsel and for Respon-dent submitted helpful briefs.'Uponthe entire record in this case, upon my observationof the witnesses,and after a careful consideration of thebriefs, I make the following:FINDINGS OF FACTIJURISDICTIONAL FINDINGSRespondent is a corporation engaged at its Los Angelesplant in the city of Commerce, California, is in the businessof fabricating structural steel. In the normal course andconduct of its business, it annually sells and ships goods andproducts valued in excess of $50,000 directly to customerslocated outside the State of California and annually pur-chases and receives goods and materials valued in excess of$50,000 directly from outside the State. Upon the basis ofthese admitted facts, I find that Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.IITHE LABOR ORGANIZATION INVOLVEDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, American Bridge Divi-sion,United States Steel Corporation, Commerce,California, its officers, agents successors, and assigns,shall take the action set forth in the said recommend-ed Order.iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products Inc.,91 NLRB 544,enfd 188 F.2d 362 (CA. 3, 1951) We have carefully examined the recordand find no basis for reversing her findings2Member Fanning disagrees with the Decision and Order here insofar asthey can be read to permit restrictions on the distribution of literature inworking areas during nonwork time- See his dissenting opinionin Stoddard-Quirk Manufacturing Co.,138 NLRB 615, 625-631. Also, Member Fanningwould not defer to arbitration in this case in any event. See his opinion inCollyer Insulated Wire, A Gulf and Western Systems Co.,192 NLRB 837.DECISIONSTATEMENT OF THE CASEFANNIE M. BoyLs, Administrative Law Judge: This case,initiated by a charge filed on November 17, 1972, and acomplaint issued on December 21, 1972, was tried beforeme in Los Angeles, California, on March 15, 1973. The soleLocal 2058, United Steelworkers of America, AFL-CIO,herein called the Union, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICEA. Respondent's Threat of Disciplinary Action.Against Employee Kessler forDistributingUnion LiteratureRespondent's plant is located north of Slauson Avenue inthe city of Commerce. Two roads divided by a traffic islandlead off Slauson Avenue to the gatehouse about 80 yardsnorth of Slauson Avenue and beyond to the plant area. Theroad to the east of the traffic island is the entrance road andthe other is the exit road. To the side of each road areparking lots. At least 99 percent of Respondent's employeesdrive to work and most of them park in the west parking lot,then walk across the exit road near the gatehouse to obtaintheir timecards from the guard on duty at the east side ofthe gatehouse. They use the same route when returning tothe parking lot at the end of their work shifts. Distributionsof literature are customarily made at a point just southwestof the gatehouse where the employees cross the exit road ontheir way to the east side of the gatehouse. This area is a partof Respondent's property.On the night of November 15, 1972, employee Kessler, inthe company of two friends, stood in the area normally usedby union representatives and other persons for distributingliterature and distributed a newspaper called "Picket Line"1With his brief, the General Counsel filed a motion to correct the tran-script of the testimony in several respects. This motion, being unopposed andappearing appropriate, is hereby granted.206 NLRB No. 48 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDto employees leaving work between 12 midnight and 12:20a.m 2 Kessler returned in the company of a fellow employeeto the same location early in the morning on November 16and distributed the same publication between 6 and 6:55a.m. to employees going to work on the first shift. On nei-ther occasion were employees or vehicular traffic blocked orinterfered with in entering or leaving the plant.As Kessler was distributing the publication, at least threemanagement representatives, including Superintendent Pol-lard, drove into the plant but none of them at that timesought to stop the distribution. 'Kessler worked in the inspection department on the firstshift.About 10:15 a.m. on November 16, Chief InspectorFawver approached Kessler at his work and told him:"Carl, I have had a telephone call from Pollard. Pollard tellsme that you were distributing literature at the plant gate thismorning. Pollard says for me to tell you that if you do thatany more you're going to be subjected to disciplinary actionfor violating a company rule."As Kessler left the plant during the lunch period on thefollowing day, the plant guard, Peter Kunz, told him, "Carl,you know I had a call from Pollard. He told me that if I sawyou distributing any literature I was supposed to stop you."Kessler has been employed at the plant since 1957. Dur-ing all of that time the employees have been represented bythe Union which has had successive collective-bargainingagreements with Respondent and its predecessor, Consoli-dated Western Steel Division, which went out of businessand was succeeded by Respondent, another division of Un-ited States Steel Corporation, in1964.There is no mentionin any of these contracts of a no-distribution rule.When Respondent took over the operation of the plant,there was posted at three prominent locations in the plantand still remained posted at the time of the hearing in thiscase,a "Notice to Employees" pertaining to certain plantconduct rules, the violation of which "constitutes propercause for disciplinary action which may includesuspensionor discharge." Among the rules is one which states:EMPLOYEES WILL NOT:...Distribute or postcirculars,handbills,notices, or other printed matter onCompany property without properauthorization.The "Notice to Employees," on its face, purports to havebeen promulgated by Consolidated Western Division and isdated April 1957. Respondent in 1965, and thereafter,passed out to its employees its "American Bridge PlantSafetyManual," the first two pages of which sets forth"General Plant Conduct Rules and Regulations." Copies ofthese rules and regulations are posted at the plant. SectionII of the rules and regulations lists 18 offenses "which maybe cause for summary dismissal or suspension preliminaryto discharge." The distribution of literature is not men-tioned as one of these offenses.Kessler was aware of the old Consolidated Western no-2 The newspaper, "Picket Line," published by an independent union andAFL-CIO members, including some Steelworker union members in the LosAngeles area, has been extremely critical of the policies of incumbent as wellas past internationaland local union officials and the particularissue distri-buted by Kessler on November 15 and 16 was no exception.distribution rule which, as already noted, has remainedposted ever since Respondent took over the operation of theplant in 1964. He was not aware of any other rule pertainingto the distribution of literature. During the lunch period onNovember 16 he met with the,local union officers and griev-ance committee to protest what he considered an invasionof his rights guaranteed under Section 7 of the NationalLabor Relations Act. He requested the union officers andcommitteemen to make an effort to prevent anything likethat from happening again. The Union's president, Doug-las, stated that "'he didn't know what the law was-he didn'tcare what the law was" and also that "It didn't sound to himlike it was any union business or any concern of the union."On the following day Kessler asked Union CommitteemanHickman whether Union President Douglas had done any-thing about the trouble arising from his having distributedthe,publication "Picket Line" on the preceding day andHickman replied that "he didn't see what he or the commit-tee could do to get this thing straightened out."Union President Douglas had, on the morning of Novem-ber 16, shown to Respondent's superintendent, Pollard, acopy of the issue Kessler had distributed earlier that morn-ing.Douglas was obviously not sympathetic to Kessler'scause and he and other members of the grievancecommit-tee had on previous, occasions expressed their displeasureover Kessler's connection with the "Picket Line" publica-tion. Thus, Douglas in late September had warned Kessler,"There is one thing you have to understand, Carl, and thatis that if you get into any trouble over the distribution of thisscandal sheet Picket Line that we will not lift a finger to helpyou. If you get into trouble with the company you are goingto have to get yourself out." He reiterated this warning toKessler in October in connection with an inquiry as to whenthe next issue would be out. Union Committeeman Hick-man also warned Kessler in October that he had better becareful when the next issue of "Picket Line" came out be-cause if he got into trouble over it, "he didn't see where theunion was going to be able to help [Kessler] because of thekind of newspaper that`Picket Line'is. "Union Committee-man Castro also told Kessler about that time that if theCompany took any action against him for distributing the"Picket Lines," the grievance committee was not going todefend him.Having been unsuccessful in obtaining his union supportin defending his right to distribute the "Picket Line," Kes-sler filed a charge with the Board on November 17.B. Respondent's Defenses1.TheCollyercontentionRespondent contended at the outset of the hearing andstillurges that the Board should decline to assert jurisdic-tion over this case and, instead, under the principles enunci-ated inCollyer InsulatedWire,192 NLRB 837, defer thematter to the grievance-and-arbitration process establishedin the applicable collective-bargaining agreement. Exceptfor the fact that the Union, as already demonstrated, hasalready shown in displeasure with Kessler for participatingin the distribution of the particular literature involved andhas announced its unwillingness "to lift a finger" to help AMERICANBRIDGEDIV. U.S. STEEL CORP.1267him, Respondent's suggestion would appear to be appropri-ate. The Board has made clear that it will not defer to thegrievance-and-arbitration provisions of a contract wherethe interests of the union and the employee are not in "sub-stantial harmony" for, in the absence of such harmony,reasonable grounds exist for assuming that the employee'sinterests may not be adequately represented in the arbitralprocess.Kansas Meat Packers, a Division of Aristo Foods,Inc.198 NLRB No. 2;Fleet Carrier Corporation,201 NLRBNo.29; Anaconda Wire and Cable Company,201 NLRB No.125. I find that the interests of Kessler and the Union on theissue giving rise to the complaint are not in substantialharmonyandthat it would not effectuate the policies of theAct to defer this matter to the grievance-and-arbitrationprovisions of the collective-bargaining agreement.2.Respondent's defenses on the meritsIt is not clear from the testimony just what rule, ifany,Respondent was attempting to enforce on November 16.The only statements made by management representativesto Kessler about the distribution of literature appear to haveforbid outright the distribution by him of any literature oncompany property and was not conditioned onanyadvanceapproval by management. Respondent Superintendent Pol-lard, whose decision it was to have Kessler warned, testifiedthat it was a company rule, in substance the same as thatposted by Respondent's predecessor, that'he meant to beenforcing. I do not regard it as material whether Respon-dent was on November 16 inaugurating a new rule or wasapplying a longstanding no-distribution rule, for in anyevent, I am convinced that Respondent's conduct was un-lawful under long-established principles approved by theSupreme Court inN.L.R.B. v. LeTourneau Company ofGeorgia,324 U.S. 793, 797 (1945).Kessler's actions in distributing literature critical of cer-tain officers and policies of his collective-bargaining repre-sentative are, as Respondent concedes, the kind of conductwhich Section 7 of the Act was designed to protect 3 Thereasons why such conduct is protected union or concertedactivity is well stated by Respondent's counsel at the hear-ing and will be repeated here:...the right to distribute materials is a right of theindividual employee relating to his selection or choos-ing not to select a collective bargaining representative.The right gives also to an on-going duty to appraiseand reevaluate one's collective bargaining representa-tive.This the National Labor Relations Board has held innumerous cases is among the rights protected by Sec-tion 7 of the Act.Now, part and parcel of this right is the right andduty of an employee or a union member constantly toreevaluate the leadership of one's collective bargainingrepresentative, its officers and grievance committee-men.-Certainly that is what the Charging Party in this caseCooper Tire &RubberCompany,185 NLRB 233.was seeking to do in the very best of democratic fash-ion.This is one of the obligations of union membership,to constantly reevaluate the leadership of the localunion to express opinions with respect to qualifica-tions, to point outshortcomings thought to exist in oneof the officers who is running for re-election to hisfellow employees and to spread the word to other mem-bers by way of handing out literature.These activities we are the first to agree are the verycore of union membership.It is well established that, in the absence of special cir-cumstances, an employer may not lawfully promulgate,maintain, or enforce a rule which prohibits the distributionof such literature by employees on their nonworking time innonworking areas of the plant. Such a rule is presumptivelyinvalid even though, as here, it does not seek an outrightprohibitionagainstdistributionsbutonlyrequiresmanagement's permission to distribute. An unlawfullybroad no-distribution rule, as the Board stated inStoddard-Quirk Manufacturing Co.,138 NLRB 615, 642, "is not re-deemed so far as it reaches distribution by employees duringnonworking time by the fact that it prohibits `unauthorized'distribution." That was precisely the kind of rule held by theSupreme Court inN.LR.B. v. LeTourneau Company ofGeorgia,324 U.S. 793, 797 (1945), to be presumptively inval-id.An employer's requirement of advance permission todistribute obviously encompasses not only the power toprohibit distributions but also the power to prohibit discri-minatorily 4Superintendent Pollard at the hearing explained thatmanagementfelt its restrictions on distributionswere neces-sary to control littering of its premises, to prevent traffictie-ups and possibly to prevent the defamation of characterof some individual. However, no evidence was adduced toshow that any of these consequences had followed from thedistribution of literature in the area used byKessler onNovember 16, though approximately 150 distributions hadbeen made from that area since Kessler was employed in1957 and Respondent had never denied permission toany-one seeking permission to distribute. Moreover, all of thesepossible consequences from the distribution of literaturecould result at almost any plant. They are not the type of"unusual" or "special" circumstances visualized by the Su-preme Court inLeTourneauand by the Board innumerousother cases, as justifying a broad no-distribution rule.5 I findthat "the rule was not justified by any extraordinary opera-tional or disciplinary needs of Respondent."The MagnavoxCompany of Tennessee,195 NLRB 265.Indeed, Respondent does not argue that Pollard's pur-4 Predistnbution and prepublication censorship havelong been condem-ned inthe strongest language by the Board and the courts.The MarylandDrydock Company,88 NLRB 1305; NewYork Times Co. v. UnitedStates,403U.S. 713;Nearv.Mzssesota,283 U.S. 697.5The Wile inLeTourneauwas held invalid thoughadopted to controllittering and petty pilfering from parked automobiles (324 U.S. at 797); therulein Stoddard-Quirk Manufacturing Co.,138 NLRB 615,641, was heldinvalid though adopted to prevent littering andto prevent an interferencewith productioncausedby delaying employees who stopped to acceptlitera-ture while going to work. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDported justifications for the rule are sufficient to overcomethe presumption of its invalidity. Rather, it contends thatthere has been a valid waiver by the Union of the employ-ees' right to distribute union-related literature in nonwork-ing areas of the plant property during the employees'nonworking time. Clearly the Union never expressly waivedany such employee rights. Nor, in my view, does a prepon-derance of the evidence support any finding that there wasan implied waiver.The waiver contention is based principally on the testi-mony of Superintendent Pollard-whose employment atthe plant dates back to June 1970-that for over 20 yearsithas been the practice of the employees and outsiders toobtain permission from management before distributing lit-erature on company property; that he has been informed ofthis practice by the union president; that he has grantedpermission to union officials and employees on 20 or 25occasions since employed at the plant; and that no one hasever objected to requesting permission. Respondent's plantguard, Peter Kunz, who has held that position about 17years, testified that he had always been instructed to makesure that all distributors had prior permission from plantmanagement and that, although he has never asked anydistributor if he bad permission, he has always assumed thatsuch permission was granted because management has nev-er told him to stop anyone prior to the instructions relatingto Kessler on November 16.Respondent, while conceding that the old- ConsolidatedWestern no-distribution rule has remained posted since Re-spondent took over the operations of the plant in 1964,appears unwilling to acknowledge that its reprimand toKessler was based on its maintenance and application of theConsolidated Western rule to him. It suggests, instead, thatan implied agreement with the Union for the adoption andmaintenance of such a rule arose from the Union's longacquiescence in Respondent's practice of requiring permis-sion for the distribution of literature. Thus, Respondentstates in its brief: "In effect, what in'1957 had been a unila-teral Company rule became a bilateral, implied agreementbetween the parties. The Union, by its conduct, assented tothe requirement of prior approval. The practice was as bind-ing in all respects as a written agreement."I cannot accept this thesis. The waiver of a statutorilyprotected right "will not be readily inferred; there must bea clear and unmistakable showing that the waiver oc-curred." J.C. Penney Company, Store No. 1093,161 NLRB69, footnote 1. As aptly stated inWatkins v. Fly,136 F.2d578, 580 (C.A. 5), cert. denied 320 U.S. 769: "A waiver maybe defined as -the intentional relinquishment of a knownright with' both knowledge of its existence and an intentionto relinquish it." 6 Here, we have no evidence that the Unionknew that its employees had a legally protected right todistribute union-related literature in nonproduction areas oftheplantpropertyonnonworking timewithoutmanagement's permission. Its president had expressly in-formed Kessler on November 16 that he did not know what6 To the same effect, seeBennecke v. Connecticut Mutual Life Insurance Co.,105 U.S. 355, 359;Peterson v. S. SWahcondah,331 F.2d 44, 48 (C.A. 5);'Clifton Precision Products Division, Litton Precision Products, Inc156 NLRB555, 563the law was. But even if I were satisfied that the unionofficials knew the law, I would not be persuaded that on thebasis of the evidence presented in this case the Union hadever agreed to the invalidly broad no-distribution rule orthat it had intentionally waived the exercise by employeesof their important statutorily protected right' There is noevidence that the rule, was ever discussed inc collective-bar-gaining negotiations. The old Consolidated Western agree-ment with the Union, which was in effect when Respondenttook over the plant operations, though requiring manage-ment permission to engage in union activities on companytime and to post notices on bulletin boards, did not purportto limit the distribution of literature. Likewise silent as toanyno-distribution rule were the memoranda- of under-standing and agreements subsequently made between Re-spondent and the Union, as well as the General Plant Rulesand Regulations posted by Respondent. It seems clear to methat the union officials, in requesting permission to distrib-ute literature, were merely continuing to follow the old Con-solidatedWestern rule which had been unilaterallypromulgated and which was being unilaterally maintainedby Respondent. This rule, being unlawfully broad, its main-tenance and enforcement by Respondent constituted a vio-lation of Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.Respondent, by maintaining and enforcing a plantrule prohibiting the distribution of union-related literatureby employees on nonworking time in nonworking areas ofthe plant without prior permission from management, hasinterfered with, restrained, and coerced its employees in theexercise of their rights guaranteed under Section 7 of theAct, in violation of Section 8(a)(1) of the Act.2.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged in anunfair labor practice in violation of Section 8(a)(1) of theAct, my recommended Order will require that it cease anddesist therefrom and/ take affirmative action of the naturecustomarily required to remedy this type of unfair laborpractice.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, there is hereby issued the following recommend-ed:' Having reached this conclusion, I need not address myself to the furtherquestionposed by theparties, whether there can be a valid waiver of sucha right insofar as it applies todistributionsby dissident union members. Itwould appear,however, on the basis of the Board's decision inThe MagnavoxCompany ofTennessee,195 NLRB 265, that theBoard would find such awaiver invalid. AMERICANBRIDGE DIV.U.S. STEEL CORP.ORDER8American Bridge Division, United States Steel Corpora-tion, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Maintaining or enforcing any rule requiring priormanagement approval for employees, during nonworkingtime and in nonworking areas of the plant, to distributeliterature for purposes protected by Section 7 of the Act.(b) In any like or related manner interferring with, re-straining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a)Rescind or modify its rule requiring prior manage-ment permission for employees during nonworking time innonworking areas of the plant to distribute literature forpurposes protected by Section 7 of the Act.(b) Post at its Los Angeles plant copies of the attachednotice marked "Appendix." 9 Copies of the notice on formsprovided by the Regional Director for Region 21, afterbeing duly signed by an authorized representative of Re-spondent, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that thenotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 21, in writ-ing, within 20 -days from the date of this Order, what stepsRespondent has taken to comply herewith.8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.9 In the event that the Board's Order is enforced by a Judgment of a UnitedStates court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government269WE WILL NOT maintain orenforceany rule which re-quires priormanagementapproval for our employees,during nonworking time in nonworkingareas of ourplant property, to distribute literature for purposes pro-tected by Section 7 of the National LaborRelationsAct. (Among those protected rights are the right tocriticizeas wellas to defend union policies and offi-cials.)WE WILL rescind any rules presently in effect whichrequire you to obtain management permission for thedistribution of such literature on your nonworking timein nonworking areas of our plant property.AMERICANBRIDGE DivisioN,UNITED STATESSTEEL CORPO-RATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered byanyother material. Any questionsconcerningthis notice or compliance with its provisions may he direct-ed to the Board's Office, Eastern ColumbiaBuilding, 849South Broadway, Los Angeles, California 90014, Telephone213-688-5200.